Black Diamond Brands Corporation Suite 600, 595 Hornby Street Vancouver, BC, Canada, V6C2E8 Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington, D.C. 20549 Re: Form 20-F/A Fiscal Year Ended December 31, 2007 Ladies and Gentlemen: Further to the request made by the staff in letters of comment issued to our company (dated December 18, 2008 and February 20, 2009), please be advised that Black Diamond Brands Corporation (the “company” below) acknowledges that · The company is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing. · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours Truly, /s/ Bradley J. Moynes Chief Executive Officer
